11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

St. Paul Fire & Marine Insurance             * From the 142nd District Court
Company and St. Paul Surplus                   of Midland County,
Lines Insurance Company,                       Trial Court No. CV46262.

Vs. No. 11-13-00104-CV                       * August 31, 2015

Petroplex Energy, Inc.,                      * Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the orders below. Therefore, in accordance with this court’s
opinion, the orders of the trial court are in all things affirmed. The costs
incurred by reason of this appeal are taxed against St. Paul Fire & Marine
Insurance Company and St. Paul Surplus Lines Insurance Company.